The defendant’s contention that he was deprived of a fair trial by certain remarks made by the prosecutor during summation is unpreserved for appellate review (see CEL 470.05 [2]; People v Adam, 50 AD3d 1153 [2008]; People v Carrieri, 49 AD3d 660, 662 [2008]). In any event, the challenged portions of the prosecutor’s summation constituted fair response to arguments presented in summation by defense counsel, or fair comment on the evidence and the reasonable inferences to be drawn therefrom (see People v Bowman, 58 AD3d 747, 748 [2009]; People u Crawford, 54 AD3d 961, 962 [2008]).
The defendant was afforded meaningful representation and, therefore, was not deprived of the effective assistance of counsel (see People v Caban, 5 NY3d 143, 152 [2005]; People v Benevento, *95891 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 146-147 [1981]). Santucci, J.P., Dickerson, Eng and Chambers, JJ., concur.